Title: From Thomas Jefferson to George Read, Jr., 1 April 1791
From: Jefferson, Thomas
To: Read, George, Jr.



Sir
Philadelphia Apr. 1. 1791.

Having now leisure to resume the subject of my letter of Aug. 12. which was circular, I have the honor to acknolege the receipt of yours of Nov. 4. with the acts therewith forwarded. The making a complete collection, to be deposited at the seat of the general government, of all the laws in force in every state, or which have been in force, is so important, that I must ask a continuation of your attention to the procuring a copy of the collection of Delaware laws printed in 1752. and which some casualty may hereafter perhaps throw in your way. I shall thank you for a copy of those now under revisal whenever they shall appear. On notifying to me the cost of those already sent or hereafter to be sent, you shall be immediately re-imbursed by a bank-post-bill, with many thanks from him who has the honor to be with great respect Sir Your most obedt. & most humble servt,

Th: Jefferson

